Exhibit 10.4

STOCK PLEDGE AGREEMENT

STOCK PLEDGE AGREEMENT (“Pledge Agreement”) made as of this 1st day of February,
2003, by VESTA INSURANCE GROUP, INC., a Delaware corporation (“Pledgor”), in
favor of FIRST COMMERCIAL BANK, an Alabama state banking corporation (the
“Bank”).

R E C I T A L S:

The Pledgor has requested that Bank make available to it a $30,000,000 revolving
credit facility (“Loan”) in accordance with a Credit Agreement of even date
herewith between Pledgor and Bank (“Credit Agreement”; all capitalized terms not
otherwise defined herein shall have the same meanings as set forth in the Credit
Agreement). Pledgor is the legal and beneficial owner of 358,375 shares of the
common stock, $.01, par value, of Instant Insurance Holdings, Inc. (“Holdings”)
(together with all certificates, options, rights or other distributions issued
as an addition to, in substitution or in exchange for, or on account of, any
such shares, and all proceeds of all of the foregoing, now or hereafter owned by
the Pledgor, the “Pledged Stock”). As one of the conditions of making the Loan,
Bank requires that Pledgor pledge the Pledged Stock to Bank and grant Bank a
security interest in the Pledged Stock, and Pledgor has agreed to do so.

As an inducement to Bank to make the Loan, the Pledgor agreed to execute this
Pledge Agreement and, pursuant hereto, to pledge the Pledged Stock, as defined
in this Pledge Agreement, as additional security for the prompt satisfaction of
all Obligations.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Pledgor, intending to be legally
bound hereby, agrees as follows:

ARTICLE I

SECURITY; DIVIDENDS, REGISTRATION; DISPOSITION AND PROCEEDS

Section 1.1. Grant of Security. As security for the prompt payment and
performance of the Obligations, the Pledgor hereby pledges to Bank the Pledged
Stock and grants to Bank a lien on and security interest therein.

Section 1.2. Realization Upon Default. Upon the occurrence of an Event of
Default, Bank may, without demand of performance or other demand, advertisement,
or notice of any kind (except the notice specified below of time and place of
public or private sale) to or upon the Pledgor or any other person (all of which
are, to the extent permitted by law, hereby expressly waived), forthwith


1



--------------------------------------------------------------------------------

realize upon the Pledged Stock or any part thereof, and may forthwith sell or
otherwise dispose of and deliver the Pledged Stock, or any part thereof or
interest therein, in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or at any of Bank’s offices or elsewhere, at such
prices and on such terms (including, but without limitation, a requirement that
any purchaser of all or any part of the Pledged Stock purchase the shares
constituting the Pledged Stock for investment and without any intention to make
a distribution thereof) as it may deem best, for cash or on credit, or for
future delivery without assumption of any credit risk, with the right to Bank or
any purchaser to purchase upon any such sale the whole or any part of the
Pledged Stock free of any right or equity of redemption in the Pledgor, which
right or equity is hereby expressly waived and released.

Section 1.3. Registration. Upon the sale or transfer of the Pledged Stock
described in Section 1.2, the Pledged Stock shall be registered in the name of
the transferee and Pledgor hereby covenants and agrees that, upon Bank’s
request, the Pledgor will effect such registration. Immediately and without
further notice, upon registration in accordance with this Section, the
transferee shall have, with respect to the Pledged Stock, the right to exercise
all voting rights (if any) as to all of the Pledged Stock, all other corporate
rights and all conversion, exchange, subscription or other rights, privileges or
options pertaining thereto as if it were the absolute owner thereof, including,
without limitation, the right to exchange any or all of the Pledged Stock upon
the merger, consolidation, reorganization, recapitalization or other
readjustment of the issuer thereof, or upon the exercise by such issuer of any
right, privilege, or option pertaining to any of the Pledged Stock, and, in
connection therewith, to deliver any of the Pledged Stock to any committee,
depository, transfer agent, registrar or other designated agency upon such terms
and conditions as it may determine, all without liability except to account for
property actually received by it; but Bank shall have no duty to exercise any of
the aforesaid rights, privileges or options and shall not be responsible for any
failure to do so or delay in so doing.

Section 1.4. Voting Rights. Notwithstanding anything to the contrary contained
herein, and provided that no Event of Default exists and Pledgor has received no
notice from Bank of the occurrence of an event which, with the expiration of any
applicable cure period, would constitute an Event of Default (other than events
that have been cured), Pledgor shall retain the right to receive normal cash
dividend distributions, all voting rights, and all other rights incident to
ownership with respect to its Pledged Stock.

Section 1.5. Additional Security. In the event of a stock split, stock dividend,
or other issuance of shares by Holdings made on the basis of the then-current
ownership of Holdings stock, there shall be an appropriate adjustment in the
number of the Pledged Shares subject to this agreement.

Section 1.6. Application of Proceeds Upon Default. The proceeds of any such
disposition or other action by Bank shall be applied as follows:

(a)    First, to the costs and expenses incurred in connection therewith or
incidental thereto or to the care or safekeeping of any of the Pledged Stock or
in any


2



--------------------------------------------------------------------------------

way relating to the rights of Bank hereunder, including broker’s fees and
reasonable attorneys’ fees and legal expenses;

(b)    Second, to the payment and performance of the Obligations, all in such
priority as Bank shall elect; and

(c)    Third, to the Pledgor, to the extent of any surplus proceeds.

Section 1.7. Notice of Sale. Bank need not give more than ten (10) days’ notice
of the time and place of any public sale or of the time after which a private
sale may take place, which notice the Pledgor hereby agrees shall be reasonable.

Section 1.8. Delivery of Stock. The Pledgor agrees to deliver to Bank,
simultaneously with the execution hereof, duly executed Stock Assignments and
Powers of Attorney (“Assignments”) for all shares of the Pledged Stock owned by
the Pledgor, together with such additional Assignments executed in blank as may
be requested from time to time by Bank.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF PLEDGOR

Section 2.1. Representations and Warranties of Pledgor. The Pledgor represents
and warrants that:

(a)                The Pledgor is a corporation duly incorporated, validly
existing, and in good standing under the laws of the jurisdiction of the
incorporation; has the corporate power and authority to own its assets and to
transact its business, and is duly qualified and in good standing under the laws
of each jurisdiction in which qualification is required.

(b)               Pledgor is the legal and beneficial owner of all of the
Pledged Stock;

(c)                All of the shares of the Pledged Stock have been duly and
validly issued, are fully paid and nonassessable, and are owned by the Pledgor
free of any pledge, mortgage, hypothecation, lien, charge, encumbrance or
security interest in such shares or the proceeds thereof, except for the lien
granted hereunder;

(d)               The Pledged Stock constitutes the Pledgor’s entire equity
interest in Holdings, and Exhibit “A” represents a true and correct list of the
owners of the only other issued and outstanding shares and their respective
interests;

(e)                The Pledged Stock is not subject to any shareholder
agreements, voting agreements, buy-sell agreements, warrants, or options;


3



--------------------------------------------------------------------------------

(f)                The execution and delivery of this Pledge Agreement, and the
performance of its terms, will not result in any violation of any provision of,
or violate or constitute a default under the terms of, any agreement, indenture
or other instrument, license, judgment, decree, order, law, statute, ordinance
or other governmental rule or regulation, applicable to Pledgor or any property
of Pledgor; and

(g)               Upon delivery of the Pledged Stock to Bank or its agent, this
Pledge Agreement shall create a valid lien upon and perfected security interest
in the Pledged Stock and the proceeds thereof, subject to no prior security
interest, lien, charge or encumbrance, or agreement purporting to grant to any
third party a security interest in the property or assets of the Pledgor which
would include the Pledged Stock.

(h)               No consent of any other person or entity and no authorization,
approval, or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required; (a) for the perfection or maintenance
of the pledge, assignment, and security interest created hereby (including the
first priority nature of such pledge, assignment, and security interest); or (b)
for the exercise by the Bank of the voting or other rights provided for in this
Agreement or the remedies in respect of the Pledged Stock pursuant to this
Agreement.

(i)                There are no conditions precedent to the effectiveness of
this Agreement that have not been satisfied or waived.

ARTICLE III

COVENANTS OF PLEDGOR

Section 3.1. Covenants of Pledgor. The Pledgor hereby covenants that, until all
of the Obligations have been paid and performed in full, it will not sell,
convey, or otherwise dispose of any of the Pledged Stock or any interest therein
or create, incur, or permit to exist any pledge, mortgage, lien, charge,
encumbrance or any security interest whatsoever in or with respect to any of the
Pledged Stock or the proceeds thereof, other than that created hereby. In
addition, Pledgor hereby covenants that, until all of the Obligations have been
paid and performed in full, it will not, without the Bank’s prior written
consent, exercise its voting rights under the Pledged Stock to vote to amend the
Articles of Incorporation or Bylaws of Holdings in any manner which would
materially and adversely affect the rights associated with the Pledged Stock, to
issue any additional shares of stock in Holdings if such issuance (a) would not
be in exchange for fair value received by Holdings or (b) would result in the
Pledged Stock representing less than 67% of the total outstanding shares of
Holdings, or to approve any merger or consolidation, or other corporate
reorganization of Holdings.

Section 3.2. Defense of Claims. The Pledgor warrants, and will at the Pledgor’s
own expense, defend Bank’s right, title, special property and security interest
in and to the Pledged Stock against the claims of any person, firm, corporation
or other entity.    


4



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

Section 4.1. Notices Respecting Stock. The Pledgor will promptly deliver to Bank
all written notices, and will promptly give Bank written notice of any other
notices, received by it with respect to Pledged Stock, and Bank will promptly
give like notice to the Pledgor of any such notices received by Bank or its
nominee.

Section 4.2. Further Assurances. The Pledgor shall at any time, and from time to
time, upon the written request of Bank, execute and deliver such further
documents and do such further acts and things as Bank may reasonably request to
effect the purposes of this Pledge Agreement, including, without limitation,
delivering to Bank upon the occurrence of an Event of Default irrevocable
proxies with respect to the Pledged Stock in a form satisfactory to Bank. Until
receipt of such separate proxies, this Pledge Agreement shall constitute the
Pledgor’s proxy to Bank or its nominee to vote all shares of Pledged Stock then
registered in the Pledgor’s name.

Section 4.3. Termination. Upon the payment and performance in full of all
Obligations and the payment and performance of all additional costs and expenses
of Bank as provided herein, this Pledge Agreement shall terminate and Bank shall
deliver to the Pledgor, at the Pledgor’s expense, such of the Pledged Stock in
possession of Bank as shall not have been sold or otherwise applied pursuant to
this Pledge Agreement.

Section 4.4. No Duty of Bank. Beyond the exercise of reasonable care to assure
the safe custody of the Pledged Stock while held hereunder, Bank shall have no
duty or liability to preserve rights pertaining thereto and shall be relieved of
all responsibility for the Pledged Stock upon surrendering it or tendering
surrender of it to the Pledgor.

Section 4.5. No Waivers. No course of dealing between the Pledgor and Bank, nor
any failure to exercise, nor any delay in exercising, any right, power or
privilege of Bank hereunder or otherwise shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, power or privilege hereunder
or thereunder preclude any other or further exercise thereof or the exercise of
any other right, power or privilege.

Section 4.6. Cumulative Remedies. The rights and remedies provided herein and in
all other agreements, instruments, and documents delivered pursuant hereto, are
cumulative and are in addition to the and not exclusive of any rights or
remedies provided by law, including, but without limitation, the rights and
remedies of a secured party under the Uniform Commercial Code.

Section 4.7. Severability. The provisions of this Pledge Agreement are
severable, and if any clause or provision shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision or part thereof in
such


5



--------------------------------------------------------------------------------

jurisdiction and shall not in any manner affect such clause or provision in any
other jurisdiction or any other clause or provision in this Pledge Agreement in
any jurisdiction.

Section 4.8. Notices Under Agreement. Any notice, demand or correspondence
required or permitted to be sent or delivered hereunder shall be sent by hand
delivery or registered or certified mail, return receipt requested, and shall be
deemed given (1) on the date of receipt, if hand-delivered, or (2) 2 days after
being mailed by registered or certified mail, return receipt requested, to the
parties at the following addresses (or at such other address for a party as
shall be specified by a like notice):

 

If to Pledgor:

 

Vesta Insurance Group, Inc.
3670 River Run Drive
Birmingham, Alabama 35243
ATTENTION: Norman W. Gayle, III

 

 

If to Bank:

 

First Commercial Bank
800 Shades Creek Parkway
Birmingham, Alabama 35209
ATTENTION: James W. Brunstad

 


Section 4.9. Successors and Assigns. This Pledge Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns.

Section 4.10. Governing Law. This Pledge Agreement shall be construed in
accordance with the substantive law of the United States and the State of
Alabama without regard to principles of conflicts of law, except to the extent
that the application of the law of another jurisdiction is required to give
effect to or to make enforceable any of the provisions hereof.

IN WITNESS WHEREOF, Pledgor has caused this Pledge Agreement to be executed by
its duly authorized officer as of the date first above written.

 

 

 

VESTA INSURANCE GROUP, INC.,
a Delaware corporation





 

By: 


/s/ JOHN W. MCCULLOUGH

 

 

 

--------------------------------------------------------------------------------

 

 

Its:

VP – Associate General Counsel


6



--------------------------------------------------------------------------------

EXHIBIT “A”

Attached to and forming a part of that certain Stock Pledge Agreement dated as
of February 1, 2003, by Vesta Insurance Group, Inc., as Grantor, to First
Commercial Bank.

 

Class

 

Cert. Nos.

 

No. of Shares

 

Issued To

 

Percentage of
Outstanding

 

Common

 

 

 

 

 

 

 

 

 

 

 

38

 

 92,958

 

Vesta Insurance Group, Inc.

 

 

 

 

 

47

 

 98,817

 

Vesta Insurance Group, Inc.

 

 

 

 

 

49

 

 80,000

 

Vesta Insurance Group, Inc.

 

 

 

 

 

50

 

 86,600

 

Vesta Insurance Group, Inc.

 

 

 

 

 

 

 

358,375

 

 

 

 71.26%

 

 

 

 

 

 

 

 

 

 

 

 

 

39

 

 88,940

 

Vesta Fire Insurance Corp.

 

 17.68%

 

 

 

40

 

 25,000

 

The Shelby Insurance Co.

 

  4.97%

 

 

 

41

 

 20,000

 

Shelby Casualty Insurance Co.

 

  3.97%

 

 

 

42

 

  5,000

 

The Hawaiian Insurance and Guaranty Company, Ltd.

 

  0.99%

 

 

 

43

 

  3,588

 

E. B. Lyon, III

 

  0.71%

 

 

 

44

 

  2,000

 

Tom Mangold

 

  0.39%

 

 

 

 

 

502,903

 

 

 

100.00%

 

 

 

 

 

 

 

 

 

 

 


A-1


 